
	

114 S1971 IS: California Coastal National Monument Expansion Act
U.S. Senate
2015-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1971
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2015
			Mrs. Boxer (for herself and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To expand the boundary of the California Coastal National Monument, and for other purposes. 
	
	
 1.Short titleThis Act may be cited as the California Coastal National Monument Expansion Act. 2.Purposes (a)FindingsCongress finds that—
 (1)Presidential Proclamation Number 7264, dated January 11, 2000 (65 Fed. Reg. 2821), designated over 20,000 islands, rocks, and pinnacles along the 1,100-mile California coastline as the California Coastal National Monument to protect the biological treasures situated offshore on thousands of unappropriated or unreserved areas of land owned or controlled by the Federal Government within 12 nautical miles of the shoreline;
 (2)Presidential Proclamation Number 9089, dated March 11, 2014 (79 Fed. Reg. 14603), expanded the boundary of the Monument to include 1,665 acres of Federal land administered by the Bureau of Land Management along the Northern California coastline in Mendocino County, commonly known as the Point Arena-Stornetta Unit;
 (3)the Point Arena-Stornetta Unit is the first onshore expansion of the Monument; and (4)numerous governmental entities, community organizations, businesses, and individuals have made significant contributions to maintain the unique character, management, and preservation of the individual parcels of Federal land along the California coast.
 (b)PurposesThe purposes of this Act are— (1)to protect, conserve, and enhance for the benefit and enjoyment of present and future generations the nationally significant historical, natural, cultural, scientific, educational, and scenic values of the Federal land along and adjacent to the shoreline of the State of California, and for the purposes for which the Monument was designated; and
 (2)further to support the land management partnerships of the Bureau of Land Management with the State of California, local governments, communities, and stakeholders, and to enhance the relationships those entities have with the Bureau of Land Management and Federal land, as appropriate.
 3.DefinitionsIn this Act: (1)Federal landThe term Federal land means—
 (A)the Federal land comprising 13 acres in Humboldt County, California, that is identified as Trinidad Head on the map; (B)the Federal land comprising 440 acres in Humboldt County, California, that is identified as Lost Coast Headlands on the map;
 (C)the Federal land comprising approximately 5,780 acres in Santa Cruz County, California, that is identified as Cotoni-Coast Dairies Public Land on the map;
 (D)the Federal land comprising approximately 20 acres in San Luis Obispo County, California, that is identified as Piedras Blancas Light Station Outstanding Natural Area on the map; and
 (E)the Federal land comprising approximately 8 acres in Humboldt County, California, that is identified as Lighthouse Ranch on the map.
 (2)MapThe term map means the Bureau of Land Management map entitled California Coastal National Monument Addition and dated July 24, 2015. (3)MonumentThe term Monument means the California Coastal National Monument established by Presidential Proclamation 7264.
 (4)Presidential Proclamation 7264The term Presidential Proclamation 7264 means Presidential Proclamation Number 7264, dated January 11, 2000 (65 Fed. Reg. 2821), creating the Monument.
 (5)Presidential Proclamation 9089The term Presidential Proclamation 9089 means Presidential Proclamation Number 9089, dated March 11, 2014 (79 Fed. Reg. 14603), expanding the Monument.
 (6)SecretaryThe term Secretary means the Secretary of the Interior. 4.Expansion of California Coastal National Monument (a)In generalThe boundary of the Monument is expanded to include the Federal land.
			(b)Map and legal description
 (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall develop a map and boundary description of the Federal land added to the Monument by this Act.
 (2)Force and effectThe map and boundary description developed under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct any minor errors in the map and boundary descriptions.
 (3)Availability of map and boundary descriptionThe map and boundary description developed under paragraph (1) shall be on file and available for public inspection in appropriate offices of the Bureau of Land Management.
				5.Administration
 (a)In generalSubject to valid existing rights and deed restrictions in place as of the date of enactment of this Act, the Secretary shall manage the Federal land added to the Monument by this Act—
 (1)as part of the Monument; and (2)in accordance with Presidential Proclamations 7264 and 9089.
				(b)Management plan
 (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall finalize an amendment, or multiple amendments as applicable for the individual Federal land areas, to the Monument management plan for the long-term protection and management of the Federal land added to the Monument by this Act.
 (2)RequirementsThe plan amendment under paragraph (1) shall— (A)be developed in consultation with, at a minimum—
 (i)affected State, tribal, and local governments; (ii)the public; and
 (iii)interested Federal agencies; (B)describe the appropriate uses and management of the Federal land, consistent with this Act;
 (C)contain individual plans and considerations specific to each individual Federal land area; (D)take into consideration existing uses of the Federal land;
 (E)include components regarding stewardship, visitor services, facilities management and maintenance, public access, traffic, public safety, emergency services, and law enforcement;
 (F)include a component regarding potential education and interpretation activities, with recognition of the specific character and history of each Federal land area; and
 (G)include a component regarding Native American cultural resources management, with emphasis on the preservation of resources within the individual Federal land areas.
 (3)Interim managementDuring the period beginning on the date of enactment of this Act and ending on the date of completion of the management plan, the Secretary shall manage the Federal land in accordance with the purposes described in section 2(b).
 (c)Motorized and mechanized transportExcept as needed for emergency or authorized administrative purposes, in the Monument— (1)motorized vehicle use shall be permitted only on designated roads; and
 (2)mechanized vehicle use shall be permitted only on roads and trails designated for the use of those vehicles.
				(d)Incorporation of land and interests
 (1)AuthorityExcept as provided in paragraph (3), the Secretary may acquire non-Federal land or interests in land within or adjacent to the Federal land added to the Monument by this Act only through exchange, donation, or purchase from a willing seller.
 (2)ManagementAny land or interests in land within or adjacent to the Federal land added to the Monument by this Act acquired by the United States after the date of enactment of this Act shall be—
 (A)added to and administered as part of the Monument; and (B)with respect to inclusion in the management plan, taken into consideration through an appropriate amendment to that plan.
 (3)ExceptionAn addition to the Cotoni-Coast Dairies unit of Federal land referred to in section 3(1)(C) shall be limited to the acreage contained within the boundary of the Monument, as established by this Act.
 (e)Existing cooperative management agreementsAny cooperative management agreement in existence on the date of enactment of this Act between the Federal land areas and other land management entities shall not be affected due to the enactment of this Act.
 (f)Cooperative agreements with local governments and entitiesTo better implement the management plan and to continue the successful partnerships with local communities and land administered by the State of California and other partners, the Secretary may enter into cooperative agreements with the appropriate Federal, State, and local agencies and organizations pursuant to section 307(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1737(b)).
 (g)WithdrawalsSubject to valid existing rights, all Federal land within the Monument and all land and interests in land acquired for the Monument by the United States after the date of the enactment of this Act are withdrawn from—
 (1)all forms of entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)operation of the mineral leasing, mineral materials, and geothermal leasing laws. (h)Native American uses and interests (1)In generalThe Secretary shall, to the maximum extent permitted by law and in consultation with affected Indian tribes, ensure the protection of Indian sacred sites and traditional cultural properties in the Monument and provide access by members of Indian tribes for traditional cultural and customary uses, consistent with Public Law 95–341 (commonly known as the American Indian Religious Freedom Act) (42 U.S.C. 1996) and Executive Order 13007 (42 U.S.C. 1996 note; relating to Indian sacred sites).
 (2)Relationship to other rightsNotwithstanding paragraph (1), nothing in this Act enlarges, diminishes, or modifies the rights of any Indian tribe or Indian religious community.
				(i)Buffer zones
 (1)In generalThe expansion of the Monument by this Act is not intended to lead to the establishment of protective perimeters or buffer zones around the Federal land included in the Monument by this Act.
 (2)Activities outside MonumentThe fact that activities outside the Monument can be seen or heard within the Federal land added to the Monument by this Act shall not, of itself, preclude those activities or uses up to the boundary of the Monument.
 (j)GrazingNothing in this Act affects the grazing of livestock within the Federal land described in section 3(1)(C).
 (k)National Landscape Conservation SystemThe Secretary shall manage the Monument as part of the National Landscape Conservation System. 6.Advisory councils (a)EstablishmentNot less than 180 days after the date of enactment of this Act, the Secretary shall establish an advisory council for each unit of Federal land described in subparagraphs (A) through (E) of section 3(1) within the Monument.
 (b)DutiesThe advisory councils shall advise the Secretary with respect to the preparation and implementation of the management plan under section 5(b) (or amendments to an existing applicable management plan) for each relevant unit of Federal land.
 (c)Applicable lawThe advisory councils shall be subject to— (1)the Federal Advisory Committee Act (5 U.S.C. App.);
 (2)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and (3)all other applicable laws (including regulations).
 (d)MembersEach advisory council shall include 7 members, to be appointed by the Secretary, of whom, to the maximum extent practicable—
 (1)1 shall be appointed after taking into consideration the recommendations of the local county board of supervisors of the applicable unit of Federal land; and
 (2)6 shall— (A)reside within a reasonable proximity to the applicable unit of Federal land; and
 (B)demonstrate experience that reflects— (i)the purposes for which the Monument was established; and
 (ii)the interest of the stakeholders that are affected by the planning and management of the unit of Federal land, which may include stakeholders representing private land-ownership, Native American interests, environmental, recreational, economic, or other non-Federal land interests.
 (e)RepresentationThe Secretary shall ensure that the memberships of the advisory councils are fairly balanced with respect to the points of view represented, and the functions to be performed, by each advisory council.
			(f)Quorum
 (1)In general4 members of an advisory council shall constitute a quorum. (2)Unappointed membersThe operation of an advisory committee shall not be affected if—
 (A)a member has not yet been appointed to the advisory committee; but (B)a quorum has been attained.
 (g)Chairperson and proceduresEach advisory council shall— (1)elect a chairperson from among the members of the advisory council; and
 (2)establish such rules and procedures as the advisory council determines to be necessary or appropriate.
 (h)Service without compensationThe members of each advisory council shall serve without pay. (i)TerminationThe advisory councils shall terminate—
 (1)on the date that is 2 years after the date on which the management plan (or amendment to an existing management plan) is officially adopted by the Secretary; or
 (2)on such later date as the Secretary considers to be appropriate. (j)Existing advisory bodiesThe Secretary may elect not to establish an advisory council for a unit of Federal land if a regularly scheduled, organized public forum or entity exists—
 (1)of which the Bureau of Land Management is an active or leading participant; and (2)that fulfills the duties described in subsection (b).
				7.Rocks and small islands along coast of Orange County, California
 (a)California Coastal National MonumentThe Act of February 18, 1931 (46 Stat. 1172, chapter 226), is amended by striking be, and the same are hereby, temporarily reserved and all that follows through United States and inserting are part of the California Coastal National Monument and shall be administered as part of the Monument.
 (b)Repeal of reservationSection 31 of the Act of May 28, 1935 (49 Stat. 309, chapter 155), is repealed. 